Citation Nr: 0812920	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-03 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which denied the benefits sought on appeal.  

The veteran requested a Board hearing, but withdrew this 
request in April 2006.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1996 rating decision, the RO 
denied service connection for bilateral hearing loss.

2.  Evidence received since the November 1996 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for bilateral hearing loss.

3.  The veteran's bilateral hearing loss is not shown to be 
etiologically related to active service.  


CONCLUSIONS OF LAW

1. The November 1996 rating decision which denied service 
connection for bilateral hearing loss is final. 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1103 (2007).

2. The evidence received subsequent to the November 1996 
rating decision is new and material; the claim for service 
connection for bilateral hearing loss is reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2007).

3.  Bilateral hearing loss was not incurred in active 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The October 2004 VCAA 
notice provided the veteran with an explanation of the 
meaning of both "new" and "material" evidence and provided 
notice of the particular type of evidence needed to 
substantiate elements found to be insufficiently shown at the 
time of the previous denial of service connection.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).


1.  New and Material Evidence

The RO previously considered and denied the veteran's claim 
for service connection for hearing loss in unappealed 
September 1989 and November 1996 rating decisions.  The RO 
found that new and material evidence had not been submitted 
in the January 2005 and February 2005 rating decisions.  The 
RO reopened and denied the veteran's claim for service 
connection for bilateral hearing loss on the merits in a 
December 2005 statement of the case.  The Board is required 
to determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues going to the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2007).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

In a September 1989 rating decision, the RO denied service 
connection for bilateral hearing loss because service medical 
records did not reflect treatment for hearing loss; 
enlistment and separation examinations showed that the 
veteran's hearing was 15/15 on whispered voice testing.  At 
the time of the November 1996 rating decision, the RO found 
that new and material evidence had not been submitted.  The 
Board finds that new and material evidence in this case must 
establish that the veteran's current hearing loss was 
incurred in service.  

Evidence received subsequent to the November 1996 rating 
decision in relation to the veteran's claim includes (1) an 
April 1989 VA treatment note; (2) a February 1989 VA 
audiology clinic note; (3) service personnel records; (4) A 
January 1997 VA treatment note; and (5) a December 2005 VA 
examination.  This evidence is new in that it has not 
previously been submitted.  The veteran also submitted a copy 
of a February 1989 VA audiogram which is not new, in that it 
was previously of record.  

The Board finds that the new evidence submitted is material.  
VA treatment notes report that the veteran had a long history 
of hearing loss due to exposure to loud noise.  Personnel 
records show that the veteran served as a guard, a rocket 
ammo carrier, and a rocket gunner, indicating noise exposure 
in service.  This evidence relates to an unestablished fact 
necessary to substantiate the claim.  Accordingly, the Board 
finds that the appellant has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for bilateral hearing loss.  As such, the 
claim has been reopened.
As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case considered the claim on the merits.  
Information regarding the underlying claim was also provided 
to the veteran in the October 2004 VCAA notice.  Further, the 
veteran has provided arguments addressing his claim on the 
merits.  The Board therefore finds that, given that the 
veteran had adequate notice of the applicable regulations and 
has had the opportunity to submit argument and evidence on 
the merits of his claim, he would not be prejudiced by the 
Board's review of the merits of the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


2.  Service Connection for Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service medical records do not reflect hearing loss in 
service.  February 1953 enlistment and January 1957 
separation examinations show that the veteran's hearing was 
15/15 in each ear on whispered voice testing.  

Service personnel records indicate that the veteran was 
exposed to noise from rocket or gun fire in service.   

On the authorized VA audiological evaluation in February 
1989, puretone 


thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
25
LEFT
10
10
10
25
50

Speech audiometry revealed speech recognition ability of 98 
percent bilaterally.  A February 1989 note indicates that the 
veteran had normal hearing in the right ear.  He had normal 
hearing in the left ear except for moderate sensorineural 
hearing loss at 4000 Hertz.  

An April 1989 VA treatment report noted a long history of 
hearing loss due to exposure to loud noise.  A January 1997 
note shows that the veteran reported a history of hearing 
loss since he was near shells discharged in the war. 

A December 2005 VA audiological evaluation was completed in 
conjunction with a review of the claims file.  The examiner 
noted that a whisper test was the only test performed at 
discharge in 1957, which could easily miss a high frequency 
hearing loss.  The examiner noted findings from the February 
1989 VA audiological evaluation.  The veteran reported 
exposure to explosions from chargers in training.  He 
reported that he worked in the infantry and as a military 
policeman in service without hearing protection.  He reported 
working as a truck mechanic as a civilian for 20 years 
without hearing protection.  He also reported hunting for 
approximately three years and using power tools without 
hearing protection.  

On the authorized VA audiological evaluation in December 
2005, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
65
75
LEFT
25
25
45
65
60

The examiner noted that reliability was initially poor with 
speech recognition thresholds elevated approximately 20 to 25 
decibels.  Reliability improved after several times of 
reinstruction; however, the audiologist opined that the 
responses recorded above were minimum responses rather than 
true thresholds.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 94 
percent in the left ear using the Maryland CNC Test.  
Audiometric test results indicated mild to severe 
sensorineural loss for the right ear and normal to 
moderately-severe sensorineural loss for the left ear.  

The examiner noted that during examination, the veteran 
reported having constant bilateral tinnitus since the 1950s.  
However, the veteran denied having tinnitus in a 1989 hearing 
evaluation.  A review of the claims file revealed normal 
hearing from 500 Hertz to 4000 Hertz in the right ear in 
February 1989; therefore, the examiner opined that the 
veteran's hearing loss on the right side was less likely than 
not related to military noise exposure.  The veteran had 
moderate loss at 4000 Hertz in the left ear in February 1989.  
The examiner stated that the veteran did have noise exposure 
in the military, but he also had significant civilian 
occupational and recreational noise exposure without hearing 
protection.  Therefore, the examiner opined that the 
veteran's left side hearing loss was more related to his 
extensive civilian and recreational noise exposure than to 
his military noise exposure.  

The veteran's December 2005 VA audiological examination 
reflects a current hearing disability.  Auditory thresholds 
were greater than 40 decibels in three of the aforementioned 
frequencies on both the right and the left and speech 
recognition scores under the Maryland CNC test were less than 
94 percent in each ear.  However, competent medical evidence 
does not establish a nexus between the veteran's current 
hearing loss to noise exposure in service

Service medical records do not indicate any complaints, 
treatment, or diagnoses of hearing loss in service.  The 
record contains no evidence of sensorineural hearing loss 
within one year from the date of termination of service.  The 
medical record contains no evidence of diagnosis or treatment 
for hearing loss until February 1989, 22 years after the 
veteran's separation from service in 1957.  Therefore, the 
Board finds that the veteran did not develop a hearing 
disability while in service or sensorineural hearing loss 
within one year of termination of service.  

Finally, no medical relationship has been established between 
the veteran's active duty and his current bilateral hearing 
loss.  The December 2005 VA examiner stated that it was less 
likely than not that the veteran's hearing loss was related 
to military noise exposure.  The examiner based this opinion 
on a review of the veteran's medical history, including 
service medical records and post-service medical records 
which indicated normal right ear hearing in February 1989 and 
only moderate loss at 4000 Hertz in the left ear at that 
time.  Based on the December 2005 VA examiner's opinion, the 
Board finds that service connection for bilateral hearing 
loss is not warranted.  

In making this determination, the Board has considered the 
veteran's own statements in support of his claims.  However, 
the most competent medical evidence of record does not relate 
current bilateral hearing loss to service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

C.  Conclusion

Although the veteran has current bilateral hearing loss, 
medical evidence of record does not show that bilateral 
hearing loss was incurred or aggravated in service.  
Sensorineural hearing loss did not manifest within a year 
following the veteran's separation from service, and no nexus 
has been established between the veteran's current disability 
and his service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has bilateral hearing loss etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

The appeal to reopen the claim of entitlement to service 
connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice requirements also apply to all the degree of 
disability and the effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the RO did not provide the veteran with 
adequate VCAA notice in regard to his claim of entitlement to 
service connection for tinnitus.  The RO should address all 
VCAA notice deficiencies on remand.  

Accordingly, the case is REMANDED for the following action:

The RO should send the veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that addresses 
his claim for service connection for 
tinnitus.  The notice should (1) inform 
the claimant of any information and 
evidence not of record necessary to 
substantiate the claim; (2) inform the 
claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any 
evidence the claimant is expected to 
provide; (4) ask the claimant to provide 
any evidence in her or his possession 
that pertains to the claim; and (5) 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


